Case 1:19-cv-01285-RDA-JFA Document 26 Filed 06/23/20 Page 1 of 4 PageID# 346



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    (Alexandria Division)
Q.T., et al.,                               *

                  Plaintiffs,                      *

    v.                                             *
                                                        CASE NO. 1:19-cv-01285 (RDA/JFA)
FAIRFAX COUNTY SCHOOL                              *
 BOARD, et al.,
                                                   *
                  Defendants.
                                                   *

                                                   *

     PLAINTIFFS’ MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
      AUTHORITY IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

           Plaintiffs, by and through their undersigned counsel, respectfully request that this Court

issue the attached order granting: (1) Plaintiffs leave to file a Notice of Supplemental Authority

in Opposition to Defendants’ Motion to Dismiss (ECF No. 27); and (2) consolidate the hearing

on Plaintiffs’ Motion for Leave to File Notice of Supplemental Authority with the hearing on

Defendants’ Motion to Dismiss once that matter has been rescheduled by the Court. In support

thereof, Plaintiffs state as follows:

      1.          Defendants’ Motion to Dismiss has been fully briefed since February 21, 2020,

and a hearing was previously scheduled for March 20, 2020. In light of the COVID-19

pandemic, the hearing was removed from the calendar and has not yet been rescheduled.

      2.          Certain legal opinions have been rendered since the date of Defendants’

dispositive motion and the Plaintiffs’ Opposition were filed in this case. These new and

additional legal authorities are relevant to the issues presented in the parties’ briefing, and

Plaintiffs believe they should be brought to the Court’s attention.
Case 1:19-cv-01285-RDA-JFA Document 26 Filed 06/23/20 Page 2 of 4 PageID# 347



     3.          As the issues at hand go to the heart of the case and involve only matters that

arose since the briefs were filed and the case stayed in response to the COVID-19 pandemic,

filing them is both appropriate and part of Plaintiffs’ ethical obligation to the Court to maintain

currency on case law developments.

     4.          Defendants are now well-aware of the authorities cited by Plaintiffs in their

Notice of Supplemental Authority. Plaintiffs attempted, several times, to meet and confer with

Defendants regarding filing a supplemental notice. In response to Plaintiffs’ overtures,

Defendants responded with cases that they suggest are similarly helpful for the Court to review.

     5.          For reasons unknown, Defendants sought to impose first a word and then a page

limitation before agreeing to consenting to any filing. Given the volume of rulings and the need

to identify them, Plaintiffs responded with a suggested briefing schedule. Unfortunately, while

the parties agree that supplemental filings are appropriate, they disagree on the logistics.

     6.          Because the parties did not reach an agreement, Plaintiffs seek approval from this

Court to accept the attached Notice of Supplemental Authority and to address the supplemental

authorities identified by Plaintiffs at the hearing on Defendants’ Motion to Dismiss.

          Accordingly, Plaintiffs respectfully request that the Court enter the attached consent

order:

         A.      Granting leave for Plaintiffs to file their Notice of Supplemental Authority; and

          B.     Consolidating any discussion on Plaintiffs’ Notice of Supplemental Authority into

the hearing on Defendants’ Motion to Dismiss.




                                                   2
Case 1:19-cv-01285-RDA-JFA Document 26 Filed 06/23/20 Page 3 of 4 PageID# 348



Dated: June 23, 2020

                                   Respectfully submitted,

                                   /s/ Kevin Byrnes
                                   Kevin E. Byrnes, VSB No. 47623
                                   Fluet Huber + Hoang, PLLC
                                   1751 Pinnacle Drive
                                   10th Floor
                                   Tysons, Virginia 22102
                                   T: (703) 590-1234
                                   F: (703) 590-0366
                                   kbyrnes@fhhfirm.com

                                   Regina Kline (pro hac vice)
                                   Eve L. Hill (pro hac vice)
                                   Sharon Krevor-Weisbaum (pro hac vice)
                                   Anthony J. May (pro hac vice)
                                   BROWN, GOLDSTEIN & LEVY, LLP
                                   120 East Baltimore Street, Suite 1700
                                   Baltimore, Maryland 21202
                                   T: (410) 962-1030
                                   F: (410) 385-0869
                                   RKline@browngold.com
                                   EHill@browngold.com
                                   SKW@browngold.com
                                   AMay@browngold.com

                                   Counsel for Plaintiffs




                                      3
Case 1:19-cv-01285-RDA-JFA Document 26 Filed 06/23/20 Page 4 of 4 PageID# 349



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 23, 2020, I electronically filed this document with the

Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

to counsel of record for all parties.

                                           /s/ Kevin Byrnes
                                           Kevin E. Byrnes, VSB No. 47623




                                              4
